PER CURIAM.
This is an appeal by plaintiff below from an order of the Circuit Court of Dade County, Florida amending and supplementing a final order previously entered in the cause. The order supplemented and amended was the basis of a prior appeal to this court. The facts and legal questions involved herein may be found in our opinion and decision in Candib v. Carver, 344 So.2d 1312 (Fla.3d DCA 1977).
The order being reviewed in this appeal is as follows:
“In accordance with the Opinion of the Third District Court of Appeal filed in this cause on April 26, 1977, and the Mandate thereon, and this court having fully considered said Opinion and Mandate and the dictates thereof and having held a hearing in accordance with same and the court being desirous of complying with said Mandate and the court being fully advised in the premises it is hereby ORDERED and ADJUDGED:
“1. The Final Order of April 6, 1976, entered in this cause is hereby amended and clarified nunc pro tunc by the addition of the following after the second sentence of paragraph 1 of said Order:
“After full consideration of all the evidence introduced in this cause and after considering all the facts and circumstances of the matter as well as arguments of counsel and memorandums of law the Court finds that not only is there no legal nuisance but also that the provisions of the condominium documents have not been violated by Defendant and Defendant’s actions do not constitute an unreasonable source of annoyance or interfere with the peaceful and proper use of Plaintiff’s property as set forth in the condominium documents. There being no legal nuisance and no actionable violation of the condominium documents Plaintiff is not entitled to injunctive relief or damages and shall go hence without day.
“2. In all other respects said Final Order of April 6,1976, shall remain as drafted.”
It is appellant’s contention in this appeal that the trial court abused its discretion in entering the order appealed.
We have carefully considered appellant’s point on appeal in the light of the record, briefs and arguments of counsel and have concluded that no reversible error has been made to appear, therefore the order appealed is affirmed.
Affirmed.
KEHOE, J., dissents.